J-A08025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

EDWARD LONG

                            Appellant                    No. 3255 EDA 2015


          Appeal from the Judgment of Sentence September 29, 2015
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0000845-2014


BEFORE: PANELLA, J., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                                 FILED JUNE 06, 2017

        Edward Long appeals his judgment of sentence, imposed in the Court

of Common Pleas of Philadelphia County, after he was convicted in a nonjury

trial of receipt of stolen property (“RSP”)1 and unauthorized use of an

automobile.2 Upon careful review, we affirm.

        The trial court set forth the facts of this case as follows:

        On October 6, 2013, at 5:00 a.m., Officer [Jason] Branyan’s tour
        of duty took him to 4000 Paul Street in the City of Philadelphia.
        Officer Branyan described the area as a “dead end” road. Officer
        Branyan had previously been notified during roll-call that there
        had been numerous complaints about the theft of Ford F-150s
        and Ford F-250s in this vicinity. Specifically, he was told that
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S.A. § 3925(a).
2
    18 Pa.C.S.A. § 3928(a).
J-A08025-17


      Walsh Construction had been the target of thefts of vehicles and
      construction[-]related objects.

      At 4000 Paul Street, Officer Branyan saw the Appellant, Edward
      Long, walk away from a black Dodge Ram that was parked along
      the sidewalk and had its interior lights illuminated. [Long], the
      only person in the area, then walked across the street towards a
      white Ford F-250 pick-up truck that belonged to Walsh
      Construction. Officer Branyan noted that the Ford F-250 had its
      engine running. When [Long] saw the patrol car he stopped and
      abruptly walked back across the street away from the Ford F-
      250.     Officer Branyan and his partner, Officer [Michael]
      Schaeffer, exited the patrol car and made contact with [Long].
      Officer Schaeffer asked [Long] if he had any weapons on him
      and [Long] responded that he had a knife. Fearing for his
      safety, Officer Schaeffer removed the knife from [Long’s]
      pocket[]. In the process of removing the knife, Officer Schaeffer
      also removed a Walsh Construction gas card from [Long’s]
      pocket.    As Officer Schaeffer conducted this frisk, Officer
      Branyan smelled alcohol on [Long’s] breath. Officer Branyan ran
      the plates of the Ford F-250, and learned that it had been
      reported stolen by Walsh Construction. He also noted that there
      was an open beer can inside of the Ford F-250.

      Believing that [Long] had stolen the Ford F-250, the [officers]
      placed him under arrest. After [Long] was placed into custody,
      Sergeant [George] Ackerman arrived on the scene for the
      purpose of processing a stolen vehicle for latent fingerprints. He
      failed to recover identifiable fingerprints on either the car or the
      beer can.

Trial Court Opinion, 3/9/16, at 1-2 (citations to record omitted).

      Prior to trial, Long moved to suppress all physical evidence recovered

as a result of his allegedly unlawful detention and search. Long also argued

a motion to dismiss pursuant to Pa.R.Crim.P. 600.       The court denied both

motions, and Long proceeded to a nonjury trial before the Honorable Paul P.

Panepinto, after which he was convicted of the above offenses. Sentencing

was deferred until April 14, 2015, at which time the court sentenced Long to


                                     -2-
J-A08025-17



two to four years’ incarceration followed by three years of probation. The

court gave Long credit for six months of time served prior to trial.3

       Long filed a motion to modify sentence on April 24, 2015, which the

court granted.      After a second sentencing hearing, the court resentenced

Long to two to four years’ incarceration, followed by three years of

probation.     This time, the court granted Long credit for all time served,

approximately two years.

       This timely appeal follows, in which Long raises the following issues for

our review:

       1. Did not the [trial] court err in denying [Long’s] motion to
       dismiss under Pa.R.Crim.P. 600 where the Commonwealth
       presented insufficient evidence to establish due diligence?

       2. Did not the [trial] court err in denying [Long’s] motion to
       suppress physical evidence where [Long] was subjected to
       detention, frisk, and search without adequate suspicion of
       criminal activity or facts leading the police to believe that [Long]
       was armed and dangerous?

       3. Was not the evidence insufficient as a matter of law to
       sustain a conviction of [RSP] and unauthorized use of an
       automobile, where [Long] was never seen within thirty feet of
       the vehicle and, in any event, the vehicle was not damaged and
       was being operated with keys?

       4. Was not the verdict so contrary to the weight of the evidence
       as to shock one’s sense of justice, therefore requiring a new
       trial, where the gas card in [Long’s] pocket and the
       circumstantial evidence that he also entered another vehicle on
       the block suggests theft from a motor vehicle, rather than
       possession and operation of that vehicle?
____________________________________________


3
  At the time of sentencing, Long had been incarcerated since October 7,
2013.



                                           -3-
J-A08025-17


      5. Did not the [trial] court violate due process and impose an
      unreasonable sentence of two-to-four years, followed by three
      years of probation, by relying upon improper factors, treating
      mitigators as aggravators, and failing to consider [Long’s]
      rehabilitative needs?

Brief of Appellant, at 5-6.

      Long first alleges that the trial court erred in denying his Rule 600

motion.     Long asserts that the Commonwealth failed to establish that it

exercised     due   diligence   in   bringing   him   to   trial.   Specifically,   the

Commonwealth requested four continuances because its police witness,

Officer Branyan, was unable to attend due to illness. Long argues that the

evidence presented by the Commonwealth did not sufficiently establish that

Officer Branyan’s unspecified medical condition “rendered him unavailable

for court.”    Brief of Appellant, at 30.       Accordingly, Long claims that his

charges should have been dismissed.

      We begin by noting our scope and standard of review.

      In evaluating Rule 600 issues, our standard of review of a trial
      court’s decision is whether the trial court abused its discretion.
      Judicial discretion requires action in conformity with law, upon
      facts and circumstances judicially before the court, after hearing
      and due consideration. An abuse of discretion is not merely an
      error of judgment, but if in reaching a conclusion the law is
      overridden or misapplied or the judgment exercised is manifestly
      unreasonable, or the result of partiality, prejudice, bias, or ill
      will, as shown by the evidence or the record, discretion is
      abused.

      The proper scope of review is limited to the evidence on the
      record of the Rule 600 evidentiary hearing, and the findings of
      the trial court. An appellate court must view the facts in the
      light most favorable to the prevailing party.




                                         -4-
J-A08025-17



Commonwealth v. Thompson, 93 A.3d 478, 486 (Pa. Super. 2014)

(citation, brackets and ellipses omitted).

      Pennsylvania Rule of Criminal Procedure 600, known as the “speedy

trial” rule, requires that a defendant be brought to trial within 365 days of

the date on which the criminal complaint is filed. Pa.R.Crim.P. 600(A)(2)(a).

In computing time under Rule 600, “periods of delay at any stage of the

proceedings caused by the Commonwealth when the Commonwealth has

failed to exercise due diligence shall be included in the computation of the

time within which trial must commence. Any other periods of delay shall be

excluded from the computation.”      Pa.R.Crim.P. 600(C)(1).   In reviewing a

claim under Rule 600,

      this Court is not permitted to ignore the dual purpose behind
      Rule 600. Rule 600 serves two equally important functions: (1)
      the protection of the accused’s speedy trial rights, and (2) the
      protection of society. In determining whether an accused’s right
      to a speedy trial has been violated, consideration must be given
      to society’s right to effective prosecution of criminal cases, both
      to restrain those guilty of crime and to deter those
      contemplating it. However, the administrative mandate of Rule
      600 was not designed to insulate the criminally accused from
      good faith prosecution delayed through no fault of the
      Commonwealth.

      So long as there has been no misconduct on the part of the
      Commonwealth in an effort to evade the fundamental speedy
      trial rights of an accused, Rule 600 must be construed in a
      manner consistent with society’s right to punish and deter crime.
      In considering these matters, courts must carefully factor into
      the ultimate equation not only the prerogatives of the individual
      accused, but the collective right of the community to vigorous
      law enforcement as well.

Thompson, 93 A.3d at 486–87 (citation, brackets and ellipses omitted).

                                     -5-
J-A08025-17



      Here, Long argues that the Commonwealth “failed to make any

showing beyond a bare assertion” that Officer Branyan’s medical issues

prevented him from coming to court. Brief of Appellant, at 28. Long asserts

that, at the Rule 600 motion hearing, Officer Branyan testified only to having

a “medical condition” that he would classify as “serious.” Id. at 30, quoting

N.T. Motion Hearing, 1/8/15, at 27, 29.               Long claims     that    the

Commonwealth should have offered testimony either from Officer Branyan’s

physician or that he was under doctor’s orders not to attend court.          Long

also alleges that, because Officer Branyan knew his treatment schedule six

months in advance, the Commonwealth should have taken that schedule into

account when scheduling his court appearances. This argument is waived.

      At the hearing on Long’s Rule 600 motion, Long’s counsel specifically

conceded that Officer Branyan’s treatments were beyond the control of the

Commonwealth. Specifically, counsel stated as follows during her argument:

      MS. KNOX: . . . In that event, Your Honor, it’s obviously nothing
      if those are his treatment date[s]. Those are his treatment
      dates. . . . And I certainly wouldn’t argue that an illness is
      beyond – is within the Commonwealth’s control.

N.T. Rule 600 Motion Hearing, 1/8/15, at 35.

      Rather than attack, as he does on appeal, the alleged lack of evidence

supporting   the   Commonwealth’s    claim   that   Officer   Branyan’s   illness

prevented him from attending court, Long argued before the trial court that

the Commonwealth should have instead presented the testimony of Officer




                                    -6-
J-A08025-17



Branyan’s partner on the night in question, Officer Schaeffer.           Long’s

argument in the trial court was framed as follows:

      [MS. KNOX]: However, Your Honor, I question why they didn’t
      reach out to Officer Schaeffer which, in my opinion, would have
      been a diligent thing to do. And I would draw Your Honor’s
      attention to the language in Commonwealth v. Stallone. I do
      have a copy for Your Honor. And that’s 87 A.3d 352. That says
      that the Commonwealth must do everything reasonable within
      its power to guarantee that trial begins on time.

      And I certainly wouldn’t argue that an illness is beyond – is
      within the Commonwealth’s control. However, this other officer
      who was right there and saw everything, in my opinion, Your
      Honor, that’s absolutely within the Commonwealth’s control.
      And I submit to Your Honor that they could have and should
      have brought this case within the 365 days and they haven’t.

Id. at 35-36.

      It is well-settled that arguments not made before the trial court may

not be presented for the first time on appeal.       See Commonwealth v.

Little, 903 A.2d 1269, 1272 (Pa. Super. 2006) (claim of statute’s

unconstitutionality must be raised and preserved at trial and cannot be

raised for first time on appeal); see also Commonwealth v. Malloy, 856

A.2d 767, 778 (Pa. 2004) (claim of Fifth Amendment violation waived

because such claim was not “particular” theory advanced at suppression

hearing); Commonwealth v. Doyen, 848 A.2d 1007, 1011 (Pa. Super.

2004) (although appellant challenged admission of wiretap evidence in pre-

trial suppression motion, failure to raise specific challenge to authenticity of

particular judge’s signature precluded him from raising such challenge for

first time on appeal); Commonwealth v. Gordon, 528 A.2d 631, 638 (Pa.


                                     -7-
J-A08025-17



Super. 1987) (theory of error different from that presented to trial court

waived on appeal, even if both theories support same basic allegation of

error giving rise to claim for relief). Accordingly, because Long did not raise

in the trial court the theory of relief he now argues on appeal, his claim is

waived for purposes of our review.

        Long next claims that the trial court erred in denying his motion to

suppress evidence obtained by police during their stop of Long because the

detention was not supported by reasonable suspicion.            As a result, Long

claims that all evidence seized, and all observations made, as a result of his

detention must be suppressed.            In the alternative, Long asserts that the

court should have at least suppressed the gas card seized from his pocket

because: (1) the police lacked sufficient cause to believe he was armed and

dangerous and/or (2) the seizure of the gas card exceeded the limits of a

Terry4 frisk. Long is entitled to no relief.

        This Court's well-settled standard of review of a denial of a motion to

suppress evidence is

        limited to determining whether the suppression court’s factual
        findings are supported by the record and whether the legal
        conclusions drawn from those facts are correct. Because the
        Commonwealth prevailed before the suppression court, we may
        consider only the evidence of the Commonwealth and so much of
        the evidence for the defense as remains uncontradicted when
        read in the context of the record as a whole. Where the
        suppression court’s factual findings are supported by the record,
____________________________________________


4
    Terry v. Ohio, 392 U.S. 1 (1968).



                                           -8-
J-A08025-17


      the appellate court is bound by those findings and may reverse
      only if the court’s legal conclusions are erroneous. Where the
      appeal of the determination of the suppression court turns on
      allegations of legal error, the suppression court’s legal
      conclusions are not binding on an appellate court, whose duty it
      is to determine if the suppression court properly applied the law
      to the facts. Thus, the conclusions of law of the courts below are
      subject to plenary review.

Commonwealth v. Jones, 121 A.3d 524, 526–27 (Pa. Super. 2015)

(citation, brackets and ellipses omitted).

      Under Pennsylvania law, there are three levels of encounter that aid

courts in conducting search and seizure analyses.

      The first of these is a “mere encounter” (or request for
      information) which need not be supported by any level of
      suspicion, but carries no official compulsion to stop or respond.
      The second, an “investigative detention” must be supported by
      reasonable suspicion; it subjects a suspect to a stop and period
      of detention, but does not involve such coercive conditions as to
      constitute the functional equivalent of arrest. Finally, an arrest
      or “custodial detention” must be supported by probable cause.

Commonwealth v. Carter, 105 A.3d 765, 768 (Pa. Super. 2014), quoting

Commonwealth v. Williams, 73 A.3d 609, 613 (Pa. Super. 2013).

      Here, the trial court concluded that Long was subject to an

investigative detention that was supported by reasonable suspicion. We

agree. At the suppression hearing, Officer Branyan testified that, a few days

prior to the incident, he had been advised during roll call that there had

been complaints about thefts in the area.      He also testified that he had

received an alert from the Major Crimes Unit that thefts of Ford F-250s were

up.   Officer Branyan was also aware that Walsh Construction Company,

which was engaged in construction on nearby I-95, had been the recent

                                     -9-
J-A08025-17



victim of vehicle thefts. While on patrol at 5:00 a.m. on the 4000 block of

Paul Street, he noticed Long, alone, on a dead-end street, walking away

from a black Dodge Ram with its interior lights on, towards a white Ford F-

250, which was blocking a driveway and had its engine running.                Officer

Branyan knew that a car dealership located on the corner of Paul Street and

Torresdale Avenue parked its for-sale vehicles on the sidewalk of that block

of Paul Street.    As soon as Long spotted Officer Branyan’s vehicle, he

immediately turned around and walked back towards the black Dodge Ram.

      Although    “[t]he   analysis   of   the   totality   of   the   circumstances

surrounding an investigatory stop when the police officer observes citizens

engaged in suspicious activity on public thoroughfares is a difficult one,” In

Interest   of B.C.,    683    A.2d    919,   923–24     (Pa.     Super.   1996),   the

Pennsylvania Supreme Court has enumerated some of the factors which

should be considered: “All of the detailed facts and circumstances must be

considered. The time is important; the street location is important; . . . the

movement and manners of the parties are important.” Commonwealth v.

Lawson, 309 A.2d 391, 394 (Pa. 1973). Moreover, “[w]hen evaluating the

totality of circumstances comprising reasonable suspicion or probable cause,

this [C]ourt will not ignore the ability of experienced police officers to draw

deductions and inferences which other persons might not make.”                     In

Interest of B.C., 683 A.2d at 924.           Finally, “the time and place of an

encounter may indicate that a person, conspicuous through their solitary

presence at a late hour or desolate location, may be the object of a search.”

                                      - 10 -
J-A08025-17



Commonwealth v. Jackson, 519 A.2d 427, 431 (Pa. Super. 1986), citing

Commonwealth v. Cortez, 491 A.2d 111 (Pa. 1985).

         In light of the foregoing, and under the totality of the circumstances

detailed above, we conclude that the police possessed reasonable suspicion

to stop Long and investigate him. Long was alone in the early hours of the

morning, on a dead-end street, in an area where thefts had recently been on

the rise.    Long was walking between two vehicles.      One of those vehicles

belonged to a company that Officer Branyan knew had experienced recent

vehicle thefts.     The other vehicle’s lights were on, even though Officer

Branyan knew that it was for sale and that “no one should have been in it.”

N.T.     Suppression Hearing, 1/8/15, at 48.    Finally, upon seeing the police

cruiser, Long began walking in the opposite direction. These facts, together

with the inferences Officer Branyan drew from them based on his

experience, were sufficient to establish reasonable suspicion that crime was

afoot.

         Similarly, Officer Schaeffer had reasonable suspicion to believe that

Long was armed and dangerous, thus justifying his frisk. Carter, supra.

“An officer may conduct a Terry frisk of a suspect’s clothing for weapons if a

reasonably prudent man in the circumstances would be warranted in the

belief that his safety or that of others was in danger.” Commonwealth v.

Kondash, 808 A.2d 943, 948 (Pa. Super. 2002) (citation and quotation

marks omitted). Here, when asked whether he had any weapons, Long told

Officer Schaeffer he was in possession of a knife.      See N.T. Suppression

                                      - 11 -
J-A08025-17



Hearing, 1/8/15, at 45. Long’s admitted possession of a weapon, coupled

with the fact that he “wasn’t happy to see [the police], wasn’t happy to be

stopped,” id. at 48, justified Officer Schaeffer’s belief that a protective pat-

down was necessary.

       Even if Officer Schaeffer was justified in performing a pat-down, Long

argues that his seizure of the Walsh Construction gas card exceeded the

limits of a Terry frisk.5 Long asserts that a Terry frisk may not be used to

discover evidence of a crime, but only to discover weapons, so that the

police may perform their duties without fear for their safety. Long argues

that the sole exception to this rule, the “plain feel” doctrine, does not apply

here, as a credit card cannot be said to feel immediately apparent as

contraband.

       In support of this argument, Long relies on In re S.D., 633 A.2d 172

(Pa. Super. 1993).        There, an officer legally stopped the defendant and

performed a pat-down for weapons.              During the course of the pat-down, the

officer felt a bulge in S.D.’s right pants pocket and retrieved a bag

containing numerous crack cocaine vials.               The trial court denied S.D.’s

suppression motion.        This Court reversed, citing the fact that the officer

never testified as to what it was he perceived he had felt in S.D.’s pocket.
____________________________________________


5
  The Commonwealth asserts in its brief that Long has waived this particular
argument because he failed to raise it in his motion to suppress. We
disagree. Long advanced the “plain feel” argument at the suppression
hearing. See N.T. Suppression Hearing, 1/8/15, at 68-69.



                                          - 12 -
J-A08025-17



Thus, the trial court’s conclusion that the officer reached into S.D.’s pocket

because he feared he had felt a weapon was not supported by the record.

       While In re S.D. is not squarely on point, we do believe there is merit

to Long’s claim that that neither Terry nor the plain feel doctrine justified

Officer Schaeffer’s seizure of the gas card.       However, we agree with the

Commonwealth that Long’s argument is ultimately mooted by the inevitable

discovery doctrine.6

       Pennsylvania courts recognize the inevitable discovery doctrine
       first described by the United States Supreme Court in Nix v.
       Williams, 467 U.S. 431 [] (1984). That doctrine provides that
       “evidence which would have been discovered was sufficiently
       purged of the original illegality to allow admission of the
       evidence.” Commonwealth v. Ingram, [814 A.2d 264, 272
       (Pa. Super. 2002)]. Implicit in this doctrine is the fact that the
       evidence would have been discovered despite the initial illegality.

       If the prosecution can establish by a preponderance of the
       evidence that the illegally obtained evidence ultimately or
       inevitably would have been discovered by lawful means, then the
       evidence is admissible. The purpose of the inevitable discovery
       rule is to block setting aside convictions that would have been
       obtained without police misconduct.         Thus, evidence that
       ultimately or inevitably would have been recovered by lawful
       means should not be suppressed despite the fact that its actual
       recovery was accomplished through illegal actions. Suppressing
       evidence in such cases, where it ultimately or inevitably would
       have lawfully been recovered, would reject logic, experience,
       and common sense.
____________________________________________


6
  Although the trial court did not rely on the inevitable discovery doctrine in
denying Long’s suppression motion, we may affirm the court’s decision on
any basis. See Commonwealth v. O’Shea, 567 A.2d 1023, 1028 (Pa.
1989) (“[E]ven if the suppression court did err in its legal conclusions, the
reviewing court may nevertheless affirm its decision where there are other
legitimate grounds for admissibility of the challenged evidence.”).



                                          - 13 -
J-A08025-17



Commonwealth v. Gonzalez, 979 A.2d 879, 890 (Pa. Super. 2009) (some

citations, brackets and quotation marks omitted).

      Here, regardless of whether Officer Schaeffer had obtained the gas

card from Long’s pocket while securing the knife, Officer Branyan would

have inevitably ran a check on the license plate of the Ford F-250. The truck

belonged to Walsh Construction, which Officer Branyan was aware had

suffered recent thefts of vehicles, and was running with its lights on,

unoccupied and blocking a driveway. Once Officer Branyan learned that the

truck had been reported as stolen, the police would have had probable cause

to arrest Long and the ensuing search incident to arrest would have resulted

in the discovery of the gas card. Accordingly, Long is entitled to no relief.

      Next, Long claims that the evidence presented by the Commonwealth

was insufficient to sustain his convictions. With regard to such a claim, our

scope and standard of review are well-settled.

      In reviewing the sufficiency of the evidence, we consider
      whether the evidence presented at trial, and all reasonable
      inferences drawn therefrom, viewed in a light most favorable to
      the Commonwealth as the verdict winner, support the jury’s
      verdict beyond a reasonable doubt. The Commonwealth can
      meet its burden by wholly circumstantial evidence and any doubt
      about the defendant's guilt is to be resolved by the fact finder
      unless the evidence is so weak and inconclusive that, as a
      matter of law, no probability of fact can be drawn from the
      combined circumstances. As an appellate court, we must review
      the entire record and all evidence actually received. The trier of
      fact[,] while passing upon the credibility of witnesses and the
      weight of the evidence produced[,] is free to believe all, part or
      none of the evidence. Because evidentiary sufficiency is a
      question of law, our standard of review is de novo and our scope
      of review is plenary.


                                     - 14 -
J-A08025-17



Commonwealth v. Benito, 133 A.3d 333, 335 (Pa. Super. 2016) (citation

omitted).

      Long challenges his convictions for unauthorized use of automobiles

and other vehicles and receiving stolen property.       A person is guilty of

unauthorized use of an automobile if he operates an automobile, airplane,

motorcycle, motorboat, or other motor-propelled vehicle of another without

consent of the owner. 18 Pa.C.S.A. § 3928(a). The Commonwealth must

demonstrate that the defendant “knew or had reason to know that he lacked

the owner’s permission to operate the vehicle.”           Commonwealth v.

Carson, 592 A.2d 1318, 1321 (Pa. Super. 1991).           A person is guilty of

receiving stolen property if he “intentionally receives, retains, or disposes of

movable property of another knowing that it has been stolen, or believing

that it has probably been stolen, unless the property is received, retained, or

disposed with intent to restore it to the owner.” 18 Pa.C.S.A. § 3925(a).

      Here, Long asserts that the Commonwealth did not prove that he ever

possessed or operated the Walsh Construction F-250 “because he was never

closer than thirty feet from the truck, the gas card did not say ‘Walsh

Construction,’ [his] fingerprints were not found in the truck, and there are

other explanations for the alcohol on his breath” aside from the open can of

beer found in the F-250. Brief of Appellant, at 41. Long also argues that

there was insufficient evidence to prove that he possessed the requisite

mens rea.




                                     - 15 -
J-A08025-17



     At trial, Long stipulated that the Walsh Construction F-250 was stolen

on October 4, 2013, that Long was not an employee of Walsh Construction

and that he did not have permission to take the truck from Walsh

Construction.

     The requisite knowledge that the car was stolen can be shown entirely

through circumstantial evidence. Carson, 592 A.2d at 1321.       While it is

clear that mere possession without more is insufficient to show that the

defendant knew or should have known that the property was stolen, other

facts can make the inference of guilty knowledge reasonable.     Id.    Such

circumstances include but are not limited to the unexplained possession of

recently stolen property and flight from the police or other evidence

indicating an attempt to avoid capture. Id.

     In this case, the circumstances established by the Commonwelath

support an inference that Long knew he was driving a stolen vehicle. First

and foremost, the truck had the name “Walsh Construction” emblazoned on

it, yet Long was neither an employee of the company nor an authorized user

of its vehicles.    Moreover, upon observing the police cruiser, Long

abandoned his approach to the truck and headed in the opposite direction.

Evidence of flight corroborates the inference of guilty knowledge.     Id. at

1322. Finally, Officer Branyan smelled the odor of alcohol on Long’s breath

and there was an open can of beer in the F-250.

     Long also claims that the Commonwealth failed to establish his

possession of the truck. Long bases his claim on his assertions that: (1) he

                                   - 16 -
J-A08025-17



was never less than 30 feet away from the truck; (2) the name on the gas

card did not match the name on the truck; (3) the scent of alcohol on Long’s

breath was mere coincidence; and (4) Long’s fingerprints were not found in

the truck. This claim is without merit.

      Long’s first assertion is not supported by the record, as viewed in the

light most favorable to the Commonwealth; Officer Branyan testified that

Long was “within 10 to 15 feet of [the F-250] and then turned around and

went the other way.” N.T. Suppression Hearing, 1/8/15, at 52. The second

assertion is simply disingenuous; although the gas card said “Walsh Group”

and the truck bore the name “Walsh Construction,” it is reasonable to infer

that the two entities are the same or related.           Likewise, while the

Commonwealth did not present scientific proof that the alcohol on Long’s

breath came from the open beer in the truck, the evidence reasonably

supports an inference to that effect.        Finally, the absence of positive

fingerprint identification is not a proper sufficiency argument. “[T]he failure

of the Commonwealth to introduce . . . assertedly missing evidence . . . is

not dispositive of the sufficiency question. This court has held that the

totality of the circumstances will be determinative, not the presence or

absence of any particular piece of evidence ordinarily indicative of [the crime

in question].”   Commonwealth v. Harper, 611 A.2d 1211, 1217 (Pa.

Super. 1992).

      An offender need not actually be driving a vehicle to be convicted of

unauthorized use.    Carson, 592 A.2d at 1323.       Here, the circumstantial

                                    - 17 -
J-A08025-17



evidence adduced by the Commonwealth in this matter was sufficient to

demonstrate that Long was in possession of the F-250. Accordingly, he is

entitled to no relief on this claim.

      Long next claims that the verdict of the trial court was against the

weight of the evidence.     Long argues that “the circumstances of this case

weigh in favor of concluding that [he] was stealing from the truck, not that

he was in possession of or operating the truck.” Brief of Appellant, at 47.

This claim is waived.

      After his conviction, but prior to sentencing, Long filed a “Motion for

Extraordinary Relief” in which he sought an arrest of judgment, ostensibly on

weight-of-the-evidence grounds. However, in the body of his motion and at

the hearing on the motion, Long presented what amounted to a sufficiency

argument.     The court denied the motion on procedural grounds and

proceeded with sentencing. Long’s subsequent post-sentence motion sought

only the modification of his sentence.

Pursuant to Pa.R.Crim.P. 607(A), a claim that the verdict was against the

weight of the evidence must be raised with the trial judge in a motion for a

new trial, either before sentencing, or in a post-sentence motion.     Here,

Long did not present a motion for a new trial, but rather sought arrest of

judgment.    “[T]he assertion that the verdict is against the weight of the

evidence is not a proper consideration in passing on a motion in arrest of

judgment[.]” Commonwealth v. Kirkman, 399 A.2d 720, 722 (Pa. Super.

1979). Moreover, a motion for extraordinary relief under Pa.R.Crim.P. 704

                                       - 18 -
J-A08025-17



“shall have no effect on the preservation or waiver of issues for post-

sentence consideration on appeal.” Pa.R.Crim.P. 704(B)(3). Because Long

failed to properly preserve his weight claim, it is waived for purposes of

appellate review.

         In his final claim, Long challenges the discretionary aspects of his

sentence. Such a claim does not entitle an appellant to review as a matter

of right. Commonwealth v. Swope, 123 A.3d 333, 337 (Pa. Super. 2015).

Rather, before this Court can address such a challenge, an appellant must

comply with the following requirements:

         An appellant challenging the discretionary aspects of his
         sentence must invoke this Court’s jurisdiction by satisfying a
         four-part test: (1) whether appellant has filed a timely notice of
         appeal, see Pa.R.A.P. 902 and 903; (2) whether the issue was
         properly preserved at sentencing or in a motion to reconsider
         and modify sentence, see Pa.R.Crim.P. 720; (3) whether
         appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and (4)
         whether there is a substantial question that the sentence
         appealed from is not appropriate under the Sentencing Code.

Id., quoting Commonwealth v. Allen, 24 A.3d 1058, 1064 (Pa. Super.

2011).

         Here, Long preserved his claim by filing a post-sentence motion to

modify his sentence. He filed a timely notice of appeal and includes in his

brief a Rule 2119(f) statement of reasons for allowance of appeal.

Accordingly, we must determine whether Long raises a substantial question

for our review.

         In his Rule 2119(f) statement, Long claims that the sentencing court

relied    upon   impermissible   factors   in   fashioning   his   above-guidelines

                                       - 19 -
J-A08025-17



sentence. Specifically, Long asserts that the court considered his exercise of

his constitutional right to a trial, his prior criminal record and his poverty.

He also claims that the court treated certain mitigating factors, including his

intellectual disability and alcohol addiction, as aggravating factors.        An

allegation that the sentencing court relied upon impermissible factors raises

a substantial question. Commonwealth v. P.L.S., 894 A.2d 120, 127 (Pa.

Super. 2006). Accordingly, we will review Long’s claim.

      We begin by noting that we review a sentencing court’s determination

for an abuse of discretion.   Commonwealth v. Ventura, 975 A.2d 1128,

1133–34 (Pa. Super. 2009), citing Commonwealth v. Walls, 926 A.2d 957

(Pa. 2007). “An abuse of discretion may not be found merely because an

appellate court might have reached a different conclusion, but requires a

result of manifest unreasonableness, or partiality, prejudice, bias, or ill-will,

or such lack of support so as to be clearly erroneous.” Id. at 961. When

reviewing sentencing matters, this Court must accord the sentencing court

great weight as it is in best position to view the defendant’s character,

displays of remorse, defiance or indifference, and the overall effect and

nature of the crime.    Commonwealth v. Hanson, 856 A.2d 1254, 1260

(Pa. Super. 2004).

      [A] sentencing court may select one or more options with regard
      to determining the appropriate sentence to be imposed upon a
      defendant. These options include probation, guilt without further
      penalty, partial confinement, and total confinement. 42 Pa.C.S.
      § 9721(a). In making this selection, the Sentencing Code offers
      general standards with respect to the imposition of sentence
      which require the sentencing court to impose a sentence that is

                                     - 20 -
J-A08025-17


      “consistent with the protection of the public, the gravity of the
      offense as it relates to the impact on the life of the victim and on
      the community, and the rehabilitative needs of the defendant.”
      42 Pa.C.S. § 9721(b). Thus, sentencing is individualized; yet,
      the statute is clear that the court must also “consider” the
      sentencing guidelines adopted by the Pennsylvania Commission
      on Sentencing. Id.

Walls, 926 A.2d at 962–63.      Where a defendant is sentenced outside the

sentencing guidelines, the sentence shall be vacated if the appellate court

determines it to be unreasonable. 42 Pa.C.S.A. § 9781(c). In making this

“unreasonableness” inquiry, the General Assembly has set forth four factors

that an appellate court is to consider:

      (1) The nature and circumstances of the offense and the history
      and characteristics of the defendant.

      (2) The opportunity of the sentencing court to observe the
      defendant, including any presentence investigation.

      (3) The findings upon which the sentence was based.

      (4) The guidelines promulgated by the commission.

42 Pa.C.S.A. § 9781(d).

      Long first argues that the sentencing court erred by taking into

account his criminal history, conflating arrests and convictions, and

considering his prior offenses when they had already been factored into his

prior record score (“PRS”). Long notes that the court based its sentence, in

part, on his “13 prior arrests . . . [a]nd he started out in juvenile court[.]”

N.T. Sentencing, 9/29/15, at 12. This claim is meritless.

      A court, in imposing sentence, may consider prior arrests as long as

the court recognizes that the defendant had not been convicted of the prior



                                     - 21 -
J-A08025-17



charges. Commonwealth v. Allen, 489 A.2d 906, 914 (Pa. Super. 1985),

citing Commonwealth v. Craft, 450 A.2d 1021 (Pa. Super. 1982).

Moreover, a sentencing court may consider a defendant’s prior conviction

history   as     long   as   it    is    but   one      factor   in   the   court’s     decision.

Commonwealth v. Mills, 496 A.2d 752, 754 (Pa. Super. 1985). Here, the

court considered not only Long’s prior arrests and convictions (and

distinguished between the two), but also considered the presentence

investigation report (“PSI”), Long’s long history of recidivism, his failure to

take advantage of prior opportunities for rehabilitation, and the protection of

society. The court’s reasoning reflects the fact that Long, in addition to his

juvenile history, has accumulated fourteen adult arrests, eleven convictions,

eight violations and four revocations. See N.T. Sentencing, 4/14/15, at 16;

Trial Court Opinion, 3/9/16, at 13.                He accrued 67 infractions over the

course of his numerous incarcerations. See N.T. Sentencing, 4/14/15, at

23. He was arrested for the instant offense a mere nine days after he was

sentenced to two years of probation after being found to be in violation of

another court’s probation.              See id. at 16.        Finally, where the sentencing

court is in possession of a PSI, it is presumed that the court was aware of

and considered all relevant sentencing factors, including the defendant’s

rehabilitative    needs      and        the    need     for    protection    of   the     public.

Commonwealth v. Devers, 546 A.2d 12 (Pa. 1988). Based on all of the

foregoing, we find the sentencing court did not abuse its discretion in taking




                                               - 22 -
J-A08025-17



into consideration Long’s prior arrests and convictions in fashioning its

sentence.

       Long also claims that the court improperly considered certain

mitigating factors as aggravating factors, specifically his drug and alcohol

dependencies and the fact that he did not graduate high school.           Long

argues that low intelligence may not be used as an aggravating factor and

that drug addiction is properly characterized as a mitigating factor. Again,

Long is entitled to no relief.

       First, there is nothing in the record to support Long’s contention that

the sentencing court used his low intelligence as an aggravating factor.

Rather, when defense counsel raised Long’s learning disability and the fact

that he failed to graduate from high school, counsel for the Commonwealth

responded that “[h]e didn’t graduate from high school because of unexcused

absences and denied having any disciplinary problems[.]” N.T. Sentencing,

9/29/15, at 13. The court then commented that “[w]hen you have so many

arrests,[7] you can’t go to school if you’re in jail half the time or you’re in

court.” Thus, it is apparent that the court was not using Long’s intellectual

disability as an aggravating factor, but, rather, observing the manner in

which his history of criminal behavior adversely affected his education and

development.

____________________________________________


7
  As a juvenile, Long was arrested four times and was adjudicated three
times. N.T. Sentencing, 9/29/15, at 8.



                                          - 23 -
J-A08025-17



      Second, although addiction is often presented as a mitigating factor in

sentencing, see, e.g., Commonwealth v. Proctor, 156 A.3d 261, 274 (Pa.

Super. 2017), Long can point to no authority for the proposition that a

sentencing court may not take into consideration a defendant’s habitual

substance abuse as it relates to that defendant’s criminal behavior.       The

court engaged in the following exchange with Long at his first sentencing

hearing:

      THE COURT: Let me ask you a question. When you were out
      how did you get yourself arrested so many times? What all that
      about?

      THE DEFENDANT: Something triggers in my head when I drink.
      It turns me into a different person.

      THE COURT: Well, that’s the problem. And the problem is you
      had a lot of chances to get help. That’s why I can’t see [parole
      to a Forensic Intensive Recovery program]. I can’t see how
      we’re going to help you.

N.T. Sentencing, 4/14/15, at 22. From this excerpt, it is apparent that the

sentencing court did not treat Long’s addiction, per se, as an aggravating

factor, but, rather, considered it in the broader context of Long’s lifetime of

criminal behavior and repeated failure to achieve rehabilitation. As such, the

court did not abuse its discretion in sentencing Long.

      Judgment of sentence affirmed.




                                    - 24 -
J-A08025-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/6/2017




                          - 25 -